Exhibit 10.24(a)
SMITH & WESSON HOLDING CORPORATION
2004 INCENTIVE STOCK PLAN
AS AMENDED AND RESTATED SEPTEMBER 18, 2006
     1. Purpose. The purpose of this 2004 Incentive Stock Plan (the “Plan”) is
to assist Smith & Wesson Holding Corporation, a Nevada corporation (the
“Company”), and its Related Entities in attracting, motivating, retaining, and
rewarding high-quality executives and other Employees, officers, Directors, and
Consultants by enabling such persons to acquire or increase a proprietary
interest in the Company in order to strengthen the mutuality of interests
between such persons and the Company’s stockholders, and providing such persons
with annual and long-term performance incentives to expend their maximum efforts
in the creation of stockholder value. The Plan is intended to qualify certain
compensation awarded under the Plan for tax deductibility under Section 162(m)
of the Code to the extent deemed appropriate by the applicable Committee (or any
successor committee) of the Board of Directors of the Company. The Company
adopted the Saf-T-Hammer Corporation Stock Option Plan on May 31, 2001 (the
“Former Plan”). The name of Saf-T-Hammer Corporation was changed to Smith &
Wesson Corporation on February 15, 2002. Upon the adoption of the Plan by the
shareholders of the Company, no further awards shall be made pursuant to the
Former Plan.
     2. Administration.
          (a) Authority of the Committee. The Plan shall be administered by the
Committee; provided, however, that except as otherwise expressly provided in
this Plan or, during the period that the Company is a publicly held corporation,
in order to comply with Code Section 162(m) or Rule 16b-3 under the Exchange
Act, the Board may exercise any power or authority granted to the Committee
under this Plan. The Committee or the Board shall have full and final authority,
in each case subject to and consistent with the provisions of the Plan, to
select Eligible Persons to become Participants, grant Awards, determine the
type, number and other terms and conditions of, and all other matters relating
to, Awards, prescribe Award agreements (which need not be identical for each
Participant) and rules and regulations for the administration of the Plan,
construe and interpret the Plan and Award agreements and correct defects, supply
omissions or reconcile inconsistencies therein, and to make all other decisions
and determinations as the Committee or the Board may deem necessary or advisable
for the administration of the Plan. In exercising any discretion granted to the
Committee or the Board under the Plan or pursuant to any Award, the Committee or
the Board shall not be required to follow past practices, act in a manner
consistent with past practices, or treat any Eligible Person in a manner
consistent with the treatment of other Eligible Persons.
          (b) Manner of Exercise of Committee Authority. The Committee, and not
the Board, shall exercise sole and exclusive discretion on any matter relating
to a Participant then subject to Section 16 of the Exchange Act with respect to
the Company to the extent necessary in order that transactions by such
Participant shall be exempt under Rule 16b-3 under the Exchange Act. Any action
of the Committee or the Board shall be final, conclusive, and binding on all
persons, including the Company, its Related Entities, Participants,
Beneficiaries, transferees under Section 9(b) hereof, or other persons claiming
rights from or through a Participant, and stockholders. The express grant of any
specific power to the Committee or the Board, and the taking of any action by
the Committee or the Board, shall not be construed as limiting any power or
authority of the Committee or the Board. The Committee or the Board may delegate
to officers or managers of the Company or any Related Entity, or committees
thereof, the authority, subject to such terms as the Committee or the Board
shall determine, (i) to perform administrative functions, (ii) with respect to
Participants not subject to Section 16 of the Exchange Act, to perform such
other functions as the Committee or the Board may determine, and (iii) with
respect to Participants subject to Section 16, to perform such other functions
of the Committee or the Board as the Committee or the Board may determine to the
extent performance of such functions will not result in the loss of an exemption
under Rule 16b-3 otherwise available for transactions by such persons, in each
case to the extent permitted under applicable law. The Committee or the Board
may appoint agents to assist it in administering the Plan.
          (c) Limitation of Liability. The Committee and the Board, and each
member thereof, shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any Executive Officer, other
officer or Employee, the Company’s independent auditors, Consultants or any
other agents assisting in the administration of the Plan. Members of the
Committee and the Board, and any officer or Employee

1



--------------------------------------------------------------------------------



 



acting at the direction or on behalf of the Committee or the Board, shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
     3. Stock Subject to Plan
          (a) Limitation on Overall Number of Shares Subject to Awards. Subject
to adjustment as provided in Section 9(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be the sum of (i) the lesser of (y) 15% of the outstanding shares of
Stock from time to time or (z) 10,000,000 shares of Stock, plus (ii) the number
of shares of Stock with respect to which any Awards previously granted under the
Plan terminated without being exercised, expire, are forfeited or canceled, do
not vest, or are surrendered in payment of any Awards or any tax withholding
with regard thereto. Any shares of Stock delivered under the Plan may consist,
in whole or in part, of authorized and unissued shares or treasury shares.
Subject to adjustment as provided in Section 9(c) hereof, the number of shares
of Stock that may be issued pursuant to Incentive Stock Options shall not exceed
10,000,000 shares.
          (b) Application of Limitations. The limitation contained in Section
3(a) shall apply not only to Awards that are settleable by the delivery of
shares of Stock but also to Awards relating to shares of Stock but settleable
only in cash (such as cash-only Stock Appreciation Rights). The Committee or the
Board may adopt reasonable counting procedures to ensure appropriate counting,
avoid double counting (as, for example, in the case of tandem or substitute
awards), and make adjustments if the number of shares of Stock actually
delivered differs from the number of shares previously counted in connection
with an Award.
     4. Eligibility; Per-Person Award Limitations. Awards may be granted under
the Plan only to Eligible Persons. Directors, who are not Employees, and
independent contractors shall be eligible to receive awards other than Incentive
Stock Options.
     In each fiscal year during any part of which the Plan is in effect, an
Eligible Person may not be granted stock options or stock appreciation rights
under each of Sections 5(b) and 5(c) for more than 300,000 shares of Stock,
subject to adjustment as provided in Section 9(c). In each fiscal year during
any part of which the Plan is in effect, an Eligible Person may not be granted
awards subject to Section 6(e) for more than 300,000 shares of Stock, subject to
adjustment as provided in Section 9(c).
     5. Specific Terms of Awards.
          (a) General. Awards may be granted on the terms and conditions set
forth in this Section 5. In addition, the Committee or the Board may impose on
any Award or the exercise thereof, at the date of grant or thereafter (subject
to Section 9(e)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee or the Board shall determine,
including terms requiring forfeiture of Awards in the event of termination of
Continuous Service by the Participant and terms permitting a Participant to make
elections relating to his or her Award. The Committee or the Board shall retain
full power and discretion to accelerate, waive, or modify, at any time, any term
or condition of an Award that is not mandatory under the Plan.
          (b) Options. The Committee and the Board each is authorized to grant
Options to Participants on the following terms and conditions:
     (i) Exercise Price. The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee or the Board, provided that such
exercise price shall not, in the case of Incentive Stock Options, be less than
100% of the Fair Market Value of the Stock on the date of grant of the Option
and shall not, in any event, be less than the par value of a share of Stock on
the date of grant of such Option. If an employee owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any Parent Corporation or Subsidiary and an Incentive Stock Option is
granted to such employee, the option price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less

2



--------------------------------------------------------------------------------



 



than 110% of the Fair Market Value of the Stock on the date such Incentive Stock
Option is granted.
     (ii) Time and Method of Exercise. The Committee or the Board shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the time or times at
which Options shall cease to be or become exercisable following termination of
Continuous Service or upon other conditions, the methods by which such exercise
price may be paid or deemed to be paid (including in the discretion of the
Committee or the Board a cashless exercise procedure), the form of such payment,
including, without limitation, cash, Stock, other Awards, or awards granted
under other plans of the Company or a Related Entity, or other property
(including notes or other contractual obligations of Participants to make
payment on a deferred basis, provided that such deferred payments are not in
violation of the Sarbanes-Oxley Act of 2002, or any rule or regulation adopted
thereunder or any other applicable law), and the methods by or forms in which
Stock will be delivered or deemed to be delivered to Participants.
     (iii) Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code. Anything in the Plan to the contrary notwithstanding,
no term of the Plan relating to Incentive Stock Options (including any Stock
Appreciation Right in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested the
change that will result in such disqualification. Thus, if and to the extent
required to comply with Section 422 of the Code, Options granted as Incentive
Stock Options shall be subject to the following special terms and conditions:
          (A) the Option shall not be exercisable more than ten years after the
date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent Corporation and the Incentive
Stock Option is granted to such Participant, the term of the Incentive Stock
Option shall be (to the extent required by the Code at the time of the grant)
for no more than five years from the date of grant; and
          (B) The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the shares of Stock with respect to which
Incentive Stock Options granted under the Plan and all other option plans of the
Company during any calendar year exercisable for the first time by the
Participant during any calendar year shall not (to the extent required by the
Code at the time of the grant) exceed $100,000.
     (iv) Repurchase Rights. The Committee and the Board shall have the
discretion to grant Options that are exercisable for unvested shares of Stock.
Should the Optionee’s Continuous Service cease while holding such unvested
shares, the Company shall have the right to repurchase, at the exercise price
paid per share, any or all of those unvested shares. The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Committee or the Board and set forth in the document
evidencing such repurchase right.
          (c) Stock Appreciation Rights. The Committee and the Board each is
authorized to grant Stock Appreciation Right’s to Participants on the following
terms and conditions:
     (i) Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of stock on the date of
exercise (or, in the case of a “Limited Stock

3



--------------------------------------------------------------------------------



 



Appreciation Right” that may be exercised only in the event of a Change in
Control, the Fair Market Value determined by reference to the Change in Control
Price, as defined under Section 7(c) hereof), over (B) the grant price of the
Stock Appreciation Right as determined by the Committee or the Board. The grant
price of a Stock Appreciation Right shall not be less than the Fair Market Value
of a share of Stock on the date of grant except as provided under Section 6(a)
hereof.
     (ii) Other Terms. The Committee or the Board shall determine at the date of
grant or thereafter, the time or times at which and the circumstances under
which a Stock Appreciation Right may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the time or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Stock will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right. Limited Stock Appreciation
Rights that may only be exercised in connection with a Change in Control or
other event as specified by the Committee or the Board, may be granted on such
terms, not inconsistent with this Section 5(c), as the Committee or the Board
may determine. Stock Appreciation Rights and Limited Stock Appreciation Rights
may be either freestanding or in tandem with other Awards.
          (d) Restricted Stock. The Committee and the Board each is authorized
to grant Restricted Stock to Participants on the following terms and conditions:
     (i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture, and other restrictions, if
any, as the Committee or the Board may impose, or as otherwise provided in this
Plan. The restrictions may lapse separately or in combination at such times,
under such circumstances (including based on achievement of performance goals
and/or future service requirements), in such installments, or otherwise, as the
Committee or the Board may determine at the date of grant or thereafter. Except
to the extent restricted under the terms of the Plan and any Award agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a stockholder, including the right to vote the
Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee or the
Board). During the restricted period applicable to the Restricted Stock, subject
to Section 9(b) below, the Restricted Stock may not be sold, transferred,
pledged, hypothecated, margined, or otherwise encumbered by the Participant.
     (ii) Forfeiture. Except as otherwise determined by the Committee or the
Board at the time of the Award, upon termination of a Participant’s Continuous
Service during the applicable restriction period, the Participant’s Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee or the Board may provide,
by rule or regulation or in any Award agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee or the Board may
in other cases waive in whole or in part the forfeiture of Restricted Stock.
     (iii) Certificates for Stock. Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee or the Board shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee or the Board may require that such certificates bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, that the Company retain physical

4



--------------------------------------------------------------------------------



 



possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Stock.
     (iv) Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee or the Board may require that any cash dividends
paid on a share of Restricted Stock be automatically reinvested in additional
shares of Restricted Stock or applied to the purchase of additional Awards under
the Plan. Unless otherwise determined by the Committee or the Board, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
          (e) Bonus Stock and Awards in Lieu of Obligations. The Committee and
the Board each is authorized to grant Stock as a bonus, or to grant Stock or
other Awards in lieu of Company obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Participants subject to Section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Committee to
the extent necessary to ensure that acquisitions of Stock or other Awards are
exempt from liability under Section 16(b) of the Exchange Act. Stock or Awards
granted hereunder shall be subject to such other terms as shall be determined by
the Committee or the Board.
          (f) Other Stock-Based Awards. The Committee and the Board each is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
as deemed by the Committee or the Board to be consistent with the purposes of
the Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee or the Board, and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified Related Entities or business units. The
Committee or the Board shall determine the terms and conditions of such Awards.
Stock delivered pursuant to an Award in the nature of a purchase right granted
under this Section 5(f) shall be purchased for such consideration (including
without limitation loans from the Company or a Related Entity), paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Stock, other Awards, or other property, as the Committee or the Board shall
determine. The Committee and the Board shall have the discretion to grant such
other Awards that are exercisable for unvested shares of Stock. Should the
Optionee’s Continuous Service cease while holding such unvested shares, the
Company shall have the right to repurchase, at the exercise price paid per
share, any or all of those unvested shares. The terms upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Committee or the Board and set forth in the document evidencing such
repurchase right. Cash awards, as an element of or supplement to any other Award
under the Plan, may also be granted pursuant to this Section 5(f).
     6. Certain Provisions Applicable to Awards.
          (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee or the Board, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Related Entity, or any business entity to be acquired by the
Company or a Related Entity, or any other right of a Participant to receive
payment from the Company or any Related Entity. Such additional, tandem, and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award or award, the Committee or the
Board shall require the surrender of such other Award or award in consideration
for the grant of the new Award. In addition, Awards may be granted in lieu of
cash compensation, including in lieu of cash amounts payable under other plans
of the Company or any Related Entity, in which the value of Stock subject to the
Award is equivalent in value to the cash compensation (for example, Restricted
Stock), or in which the exercise price, grant price or purchase price of the
Award in the nature of a right that may be exercised is equal to the Fair Market
Value of the underlying Stock minus the value of the cash compensation
surrendered (for example, Options granted with an exercise price “discounted” by
the amount of the cash compensation surrendered).

5



--------------------------------------------------------------------------------



 



          (b) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee or the Board; provided that in no event shall
the term of any Option or Stock Appreciation Right exceed a period of ten years
(or such shorter term as may be required in respect of an Incentive Stock Option
under Section 422 of the Code).
          (c) Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award agreement, payments to be made to the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee or the Board
shall determine, including, without limitation, cash, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. Any installment or deferral provided for in the preceding
sentence shall, however, be subject to the Company’s compliance with the
provisions of the Sarbanes-Oxley Act of 2002, the rules and regulations adopted
by the Securities and Exchange Commission thereunder, and all applicable rules
of any national securities exchange on which the Company’s securities are listed
for trading. The settlement of any Award may be accelerated, and cash paid in
lieu of Stock in connection with such settlement, in the discretion of the
Committee or the Board or upon occurrence of one or more specified events (in
addition to a Change in Control). Installment or deferred payments may be
required by the Committee or the Board (subject to Section 9(e) of the Plan) or
permitted at the election of the Participant on terms and conditions established
by the Committee or the Board. Payments may include, without limitation,
provisions for the payment or crediting of a reasonable interest rate on
installment or deferred payments or the grant or crediting of other amounts in
respect of installment or deferred payments denominated in Stock.
          (d) Exemptions from Section 16(b) Liability. It is the intent of the
Company that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary to ensure that neither
the grant of any Awards to nor other transaction by a Participant who is subject
to Section 16 of the Exchange Act is subject to liability under Section 16(b)
thereof (except for transactions acknowledged in writing to be non-exempt by
such Participant). Accordingly, if any provision of this Plan or any Award
agreement does not comply with the requirements of Rule 16b-3 or Rule
16a-1(c)(3) as then applicable to any such transaction, such provision will be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such Participant shall
avoid liability under Section 16(b). In addition, the purchase price of any
Award conferring a right to purchase Stock shall be not less than any specified
percentage of the Fair Market Value of Stock at the date of grant of the Award
then required in order to comply with Rule 16b-3.
          (e) Tax Qualified Performance Awards.
               (i) Covered Employees. A Committee, composed in compliance with
the requirements of Section 162(m) of the Code, in its discretion, may determine
at the time an Award is granted to an Eligible Person who is, or is likely to
be, as of the end of the tax year in which the Company would claim a tax
deduction in connection with such Award, a Covered Employee that the provisions
of this Section 6(e) shall be applicable to such Award.
               (ii) Performance Criteria. If an Award is subject to this
Section 6(e), then the lapsing of restrictions thereon and the distribution of
cash, Stock or other property pursuant thereto, as applicable, shall be
contingent upon achievement of one or more objective performance goals.
Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
One or more of the following business criteria for the Company, on a
consolidated basis, and/or for Related Entities, or for business or geographical
units of the Company and/or a Related Entity (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Awards: (1) earnings per
share; (2) revenues or gross margins; (3) cash flow; (4) operating margin;
(5) return on net assets, investment, capital, or equity; (6) economic value
added; (7) direct contribution; (8) net income; pretax earnings; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings after interest expense and before extraordinary or
special items; operating income; income before interest income or expense,
unusual items and income taxes, local, state or federal and excluding budgeted
and actual bonuses which might be paid under any ongoing bonus plans of the
Company; (9) working capital; (10) management of fixed costs or variable costs;
(11)

6



--------------------------------------------------------------------------------



 



identification or consummation of investment opportunities or completion of
specified projects in accordance with corporate business plans, including
strategic mergers, acquisitions or divestitures; (12) total stockholder return;
and (13) debt reduction. Any of the above goals may be determined on an absolute
or relative basis or as compared to the performance of a published or special
index deemed applicable by the Committee including, but not limited to, the
Standard & Poor’s 500 Stock Index or a group of companies that are comparable to
the Company. The Committee shall exclude the impact of an event or occurrence
which the Committee determines should appropriately be excluded, including
without limitation (i) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (ii) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (iii) a change in accounting standards
required by generally accepted accounting principles.
               (iii) Performance Period; Timing For Establishing Performance
Goals. Achievement of performance goals in respect of Awards subject to this
Section 6(e) shall be measured over a performance period, as specified by the
Committee. Performance goals shall be established not later than ninety
(90) days after the beginning of any performance period applicable to such
Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code.
               (iv) Adjustments. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with Awards
subject to this Section 6(e), but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of an Award subject to this
Section 6(e). The Committee shall specify the circumstances in which such Awards
shall be paid or forfeited in the event of termination of Continuous Service by
the Participant prior to the end of a performance period or settlement of
Awards.
               (v) Committee Certification. Within a reasonable period of time
after the performance criteria have been satisfied, to the extent necessary to
qualify the payments as “performance based compensation” under Section 162(m) of
the Code, the Committee shall certify, by resolution or other appropriate action
in writing, that the performance criteria and any other material terms
previously established by the Committee or set forth in the Plan, have been
satisfied.
     7. Change in Control.
          (a) Effect of “Change in Control.” If and to the extent provided in
the Award, in the event of a “Change in Control,” as defined in Section 7(b):
     (i) The Committee may, within its discretion, accelerate the vesting and
exercisability of any Award carrying a right to exercise that was not previously
vested and exercisable as of the time of the Change in Control, subject to
applicable restrictions set forth in Section 8(a) hereof;
     (ii) The Committee may, within its discretion, accelerate the
exercisability of any limited Stock Appreciation Rights (and other Stock
Appreciation Rights if so provided by their terms) and provide for the
settlement of such Stock Appreciation Rights for amounts, in cash, determined by
reference to the Change in Control Price; and
     (iii) The Committee may, within its discretion, lapse the restrictions,
deferral of settlement, and forfeiture conditions applicable to any other Award
granted under the Plan and such Awards may be deemed fully vested as of the time
of the Change in Control, except to the extent of any waiver by the Participant
and subject to applicable restrictions set forth in Section 9(a) hereof.
          (b) Definition of “Change in Control. A “Change in Control” shall be
deemed to have occurred upon:

7



--------------------------------------------------------------------------------



 



     (i) Approval by the stockholders of the Company of a reorganization,
merger, consolidation, or other form of corporate transaction or series of
transactions, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger,
consolidation, or other transaction do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged, or consolidated company’s then
outstanding voting securities, or a liquidation or dissolution of the Company or
the sale of all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale (any such event being referred to as a
“Corporate Transaction”) is subsequently abandoned);
     (ii) Individuals who, as of the date on which the Award is granted,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date on which the Award was granted whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or
     (iii) the acquisition (other than from the Company) by any person, entity,
or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of more than 50% of either the then outstanding shares of the
Company’s Stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors
(hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (1) the Company or a Related
Entity, (2) any person, entity, or “group” that as of the date on which the
Award is granted owns beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of a Controlling Interest or
(3) any employee benefit plan of the Company a Related Entity.
          (c) Definition of “Change in Control Price.” The “Change in Control
Price” means an amount in cash equal to the higher of (i) the amount of cash and
fair market value of property that is the highest price per share paid
(including extraordinary dividends) in any Corporate Transaction triggering the
Change in Control under Section 7(b)(i) hereof or any liquidation of shares
following a sale of substantially all of the assets of the Company, or (ii) the
highest Fair Market Value per share at any time during the 60-day period
preceding and the 60-day period following the Change in Control.
     8. Automatic Grant Program
          (a) Amount and Date of Grant. During the term of the Plan, the Company
shall make automatic grants of Options (“Automatic Options”) to each Director
who is not employed by the Company:
     (i) Annual Grants. Each year on the Annual Grant Date, an Automatic Option
to acquire 10,000 shares of Stock shall be granted to each Director for as long
as shares of Stock are available under Section 3(a) hereof. The “Annual Grant
Date” shall be the date of the Company’s annual stockholders meeting commencing
as of the first annual meeting occurring after the Effective Date. Any Director
that was granted an Automatic Option under Section 8(a)(ii) within 90 days of an
Annual Grant Date shall be ineligible to receive an Automatic Option pursuant to
this Section 8(a)(i) on such Annual Grant Date.
     (ii) Initial New Director Grants. On the Initial Grant Date, every new
member of the Board, who is an Director and has not previously received an
Automatic Option under this Section 8(a)(ii) shall be granted an Automatic
Option to acquire 25,000 shares of Stock for as long

8



--------------------------------------------------------------------------------



 



as shares of Stock are available under Section 3(a) hereof. The “Initial Grant
Date” shall be the date that a Director is first appointed or elected to the
Board.
          (b) Exercise Price. The exercise price per share of Stock subject to
each Automatic Option granted under Section 8(a)(i) or (ii) shall be equal to
100 percent of the Fair Market Value per share of the Stock on the date such
Automatic Option was granted.
          (c) Vesting. Each Automatic Option granted pursuant to Section 8(a)(i)
or (ii) shall vest and become exercisable 1/12th per month after the date of
grant. Each Automatic Option or portion thereof shall vest and become
exercisable only if the optionholder has not ceased serving as a Board member as
of such vesting date.
          (d) Term of Automatic Options. Each Automatic Option shall expire on
the tenth anniversary (the “Expiration Date”) of the date on which such
Automatic Option was granted. Except as determined by the Plan Administrator,
should a Director’s service as a Board member cease prior to the Expiration Date
for any reason while an Automatic Option remains outstanding and unexercised,
the Automatic Option term shall immediately be modified and the Automatic Option
shall terminate and cease to be outstanding in accordance with the following
provisions:
     (i) The Automatic Option shall immediately terminate and cease to be
outstanding with respect to any shares that were not vested at the time of the
optionholder’s cessation of Board service.
     (ii) Should an optionholder cease, for any reason other than death, to
serve as a member of the Board, then the optionholder shall have 90 days
measured from the date of such cessation of Board service in which to exercise
his or her Automatic Options that vested prior to the time of such cessation of
Board service. In no event, however, may any Automatic Option be exercised after
the Expiration Date of such Automatic Option.
     (iii) Should an optionholder die while serving as a Board member or within
90 days after cessation of Board service, then the personal representative of
the optionholder’s estate (or the person or persons to whom the Automatic Option
is transferred pursuant to the optionholder’s will or in accordance with the
laws of the descent and distribution) shall have a 90-day period measured from
the date of the optionholder’s cessation of Board service in which to exercise
the Automatic Options that vested prior to the time of such cessation of Board
service. In no event, however, may any Automatic Option be exercised after the
Expiration Date of such Automatic Option.
          (e) Other Terms. Except as expressly provided otherwise in this
Section 8, an Automatic Option shall be subject to all of the terms and
conditions of the Plan. Directors shall be entitled to receive other awards
under the Plan or other plans of the Company in accordance with the terms and
conditions thereof.
     9. General Provisions.
          (a) Compliance With Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee or the Board, postpone
the issuance or delivery of Stock or payment of other benefits under any Award
until completion of such registration or qualification of such Stock or other
required action under any federal or state law, rule, or regulation, listing, or
other required action with respect to any stock exchange or automated quotation
system upon which the Stock or other Company securities are listed or quoted, or
compliance with any other obligation of the Company, as the Committee or the
Board, may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.

9



--------------------------------------------------------------------------------



 



          (b) Limits on Transferability; Beneficiaries. No Award or other right
or interest of a Participant under the Plan, including any Award or right that
constitutes a derivative security as generally defined in Rule 16a-1(c) under
the Exchange Act, shall be pledged, hypothecated, or otherwise encumbered or
subject to any lien, obligation, or liability of such Participant to any party
(other than the Company or a Subsidiary), or assigned or transferred by such
Participant otherwise than by will or the laws of descent and distribution or to
a Beneficiary upon the death of a Participant, and such Awards or rights that
may be exercisable shall be exercised during the lifetime of the Participant
only by the Participant or his or her guardian or legal representative, except
that Awards and other rights (other than Incentive Stock Options and Stock
Appreciation Rights in tandem therewith) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers and exercises are permitted by the
Committee or the Board pursuant to the express terms of an Award agreement
(subject to any terms and conditions which the Committee or the Board may impose
thereon, and further subject to any prohibitions or restrictions on such
transfers pursuant to Rule 16b-3). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the Committee
or the Board, and to any additional terms and conditions deemed necessary or
appropriate by the Committee or the Board.
          (c) Adjustments.
     (i) Adjustments to Awards. In the event that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution, or other similar corporate transaction or event affects the Stock
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee or the
Board to be appropriate, then the Committee or the Board shall, in such manner
as it may deem equitable, substitute, exchange, or adjust any or all of (A) the
number and kind of shares of Stock that may be delivered in connection with
Awards granted thereafter, (B) the number and kind of shares of Stock by which
annual per-person Award limitations are measured under Section 4 hereof, (C) the
number and kind of shares of Stock subject to or deliverable in respect of
outstanding Awards, (D) the exercise price, grant price, or purchase price
relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee or Board determines to be appropriate.
     (ii) Adjustments in Case of Certain Corporate Transactions. In the event of
a proposed sale of all or substantially all of the Company’s assets or any
reorganization, merger, consolidation, or other form of corporate transaction in
which the Company does not survive, or in which the shares of Stock are
exchanged for or converted into securities issued by another entity, then the
successor or acquiring entity or an affiliate thereof may, with the consent of
the Committee or the Board, assume each outstanding Option or substitute an
equivalent option or right. If the successor or acquiring entity or an affiliate
thereof, does not cause such an assumption or substitution, then each Option
shall terminate upon the consummation of sale, merger, consolidation, or other
corporate transaction. The Committee or the Board shall give written notice of
any proposed transaction referred to in this Section 9(c)(ii) a reasonable
period of time prior to the closing date for such transaction (which notice may
be given either before or after the approval of such transaction), in order that
Optionees may have a reasonable period of time prior to the closing date of such
transaction within which to exercise any Options that are then exercisable
(including any Options that may become exercisable upon the closing date of such
transaction). An Optionee may condition his exercise of any Option upon the
consummation of the transaction.
     (iii) Other Adjustments. In addition, the Committee (and the Board if and
only to the extent such authority is not required to be exercised by the
Committee to comply with Code Section 162(m)) is authorized to make adjustments
in the terms and conditions of, and the criteria

10



--------------------------------------------------------------------------------



 



included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, acquisitions and dispositions of businesses and assets)
affecting the Company, any Related Entity, or any business unit, or the
financial statements of the Company or any Related Entity, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations, or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Related Entity or business unit
thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant; provided that no such adjustment shall be authorized or made if
and to the extent that such authority or the making of such adjustment would
cause Options, or Stock Appreciation Rights hereof to Participants designated by
the Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder.
          (d) Taxes. The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee or the Board may deem advisable to enable the Company
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.
          (e) Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue, or terminate the Plan, or the Committee’s authority to
grant Awards under the Plan, without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s stockholders not later than the annual
meeting next following such Board action if such stockholder approval is
required by any federal or state law or regulation (including, without
limitation, Rule 16b-3 or Code Section 162(m)) or the rules of any stock
exchange or automated quotation system on which the Stock may then be listed or
quoted, and the Board may otherwise, in its discretion, determine to submit
other such changes to the Plan to stockholders for approval; provided that,
without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award. The Committee or the Board may waive
any conditions or rights under, or amend, alter, suspend, discontinue, or
terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in the Plan; provided that, without the
consent of an affected Participant, no such Committee or the Board action may
materially and adversely affect the rights of such Participant under such Award.
          (f) Limitation on Rights Conferred Under Plan. Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ of the Company or a Related Entity; (ii) interfering in any way with
the right of the Company or a Related Entity to terminate any Eligible Person’s
or Participant’s Continuous Service at any time, (iii) giving an Eligible Person
or Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and Employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.
          (g) Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards,
or other property, or make other arrangements to meet the Company’s obligations
under the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and

11



--------------------------------------------------------------------------------



 



reinvest the proceeds in alternative investments, subject to such terms and
conditions as the Committee or the Board may specify and in accordance with
applicable law.
          (h) Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).
          (i) Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee or the Board, in the event of a forfeiture
of an Award with respect to which a Participant paid cash or other
consideration, the Participant shall be repaid the amount of such cash or other
consideration. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee or the Board shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
          (j) Governing Law. The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the laws of the state of Nevada without giving
effect to principles of conflicts of laws, and applicable federal law.
          (k) Plan Effective Date and Stockholder Approval; Termination of Plan.
The Plan shall become effective on the Effective Date, subject to subsequent
approval within 12 months of its adoption by the Board by stockholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Code Sections 162(m) (if applicable) and 422,
Rule 16b-3 under the Exchange Act (if applicable), applicable Nasdaq
requirements, and other laws, regulations, and obligations of the Company
applicable to the Plan. Awards may be granted subject to stockholder approval,
but may not be exercised or otherwise settled in the event stockholder approval
is not obtained except with respect to Awards granted by the Company prior to
the Company’s first shareholder meeting and that are otherwise in compliance
with Treasury Regulations Section 1.162-27(f)(4)(iii). The Plan shall terminate
on the earlier of (i) ten (10) years from the date of the later of (x) the date
this Plan was originally approved by the Board or the shareholders of the
Company, whichever is earlier and (y) the date an increase in the number of
shares reserved for issuance under the Plan is approved by the Board (so long as
such increase is also approved by the shareholders) or (ii) at such time as no
shares of Stock remain available for issuance under the Plan and the Company has
no further rights or obligations with respect to outstanding Awards under the
Plan.
     10. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof.
          (a) “Automatic Options” means as defined in Section 8(a).
          (b) “Award” means any Option, Stock Appreciation Right (including
Limited Stock Appreciation Right), Restricted Stock, Stock granted as a bonus or
in lieu of another award, or Other Stock-Based Award, together with any other
right or interest, granted to a Participant under the Plan.
          (c) “Beneficiary” means the person, persons, trust, or trusts that
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(b)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust, or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
          (d) “Beneficial Owner”, “Beneficially Owning” and “Beneficial
Ownership” shall have the meanings ascribed to such terms in Rule 13d-3 under
the Exchange Act and any successor to such Rule.
          (e) “Board” means the Company’s Board of Directors.

12



--------------------------------------------------------------------------------



 



          (f) “Change in Control” means a Change in Control as defined with
related terms in Section 8 of the Plan.
          (g) “Change in Control Price” means the amount calculated in
accordance with Section 7(c) of the Plan.
          (h) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
          (i) “Committee” means a committee designated by the Board to
administer the Plan. The Board may designate more than one committee to
administer the Plan as to various categories of Eligible Persons. The Committee
shall consist of at least two directors, and each member of which shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
unless administration of the Plan by “non-employee directors” is not then
required in order for exemptions under Rule 16b-3 to apply to transactions under
the Plan, and (ii) an “outside director” within the meaning of Section 162(m) of
the Code, unless administration of the Plan by “outside directors” is not then
required in order to qualify for tax deductibility under Section 162(m) of the
Code, provided, when appropriate, a Committee shall satisfy the then
requirements of any stock exchange or automated quotation system upon which the
Stock or other Company securities are listed or quoted.
          (j) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
          (k) “Continuous Service” means uninterrupted provision of services to
the Company in any capacity of Employee, Director, or Consultant. Continuous
Service shall not be considered to be interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Related
Entities, or any successor entities, in any capacity of Employee Director, or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director, or Consultant (except as otherwise provided in the Option Agreement).
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.
          (l) “Corporate Transaction” means a Corporate Transaction as defined
in Section 7(b)(i) of the Plan.
          (m) “Covered Employee” shall have the meaning ascribed to such term
under Section 162(m) of the Code.
          (o) “Director” means a member of the Board or the board of directors
of any Related Entity.
          (p) “Effective Date” means the effective date of the Plan, which shall
be the date the Plan is adopted by the shareholders of the Company.
          (q) “Eligible Person” means each Executive Officer of the Company (as
defined under the Exchange Act) and other officers, Directors, and Employees of
the Company or of any Related Entity, and Consultants with the Company or any
Related Entity. The foregoing notwithstanding, only employees of the Company or
any Subsidiary shall be Eligible Persons for purposes of receiving any Incentive
Stock Options. An Employee on leave of absence may be considered as still in the
employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.
          (r) “Employee” means any person, including an officer or Director, who
is an employee of the Company or any Related Entity. The Payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
          (s) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

13



--------------------------------------------------------------------------------



 



          (t) “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.
          (u) “Fair Market Value” means the fair market value of Stock, Awards,
or other property as determined by the Committee or the Board, or under
procedures established by the Committee or the Board. Unless otherwise
determined by the Committee or the Board, the Fair Market Value of Stock as of
any given date after which the Company is a Publicly Held Corporation shall be
the closing sale price per share reported on a consolidated basis for stock
listed on the principal stock exchange or market on which Stock is traded on the
date as of which such value is being determined or, if there is no sale on that
date, then on the last previous day on which a sale was reported.
          (v) “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
          (w) “Incumbent Board” means the Incumbent Board as defined in
Section 7(b)(ii) of the Plan.
          (x) “Limited Stock Appreciation Right” means a right granted to a
Participant under Section 6(c) hereof.
          (y) “Option” means a right granted to a Participant under Section 5(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.
          (z) “Optionee” means a person to whom an Option or Incentive Stock
Option is granted under this Plan or any person who succeeds to the rights of
such person under this Plan.
          (aa) “Other Stock-Based Awards” means Awards granted to a Participant
under Section 5(f) hereof.
          (bb) “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
          (cc) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.
          (dd) “Related Entity” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
equity interest, as determined by the Board or the Committee.
          (ee) “Restricted Stock” means Stock granted to a Participant under
Section 5(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
          (ff) “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and
Rule 16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
          (gg) “Stock” means the Company’s Common Stock, and such other
securities as may be substituted (or resubstituted) for Stock pursuant to
Section 10(c) hereof.
          (hh) “Stock Appreciation Right” means a right granted to a Participant
under Section 6(c) hereof.
          (ii) “Subsidiary” means a “subsidiary corporation” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

14